Title: To George Washington from Nathanael Greene, 12 August 1782
From: Greene, Nathanael
To: Washington, George


                  Sir,
                     Head Quarters Ashley Hill August 12th 1782.
                  
                  I have great reason to believe as well from appearances as from the enemy’s declarations that they will evacuate Charlestown very soon.  I hinted something of the kind in my letter of the 11th of July which I hope has been recieved.  Appearances then were equivocal, they now seem to wear a face of certainty.  They have left the Quarter-house, requested the inhabitants to hold themselves in readiness for such an event—and offer shiping to those who chuse to go to E. Florida, or elsewhere; and give full permission to the people who formerly lived in the country to come out and make their peace.  These things taken together create almost a certainty that they mean to leave the place soon.  My only apprehension is that as the orders for an evacuation must have left England before Rodney’s victory could be known and that as the safety of the W. Indies led to it, together with some apprehensions of a combined attack upon N. York or Charlestown, they may countermand the orders for the evacuation the moment their fears are removed by the intelligence of that victory.  Nothing but this can disappoint us.  Reports are circulating in Charlestown that New York is abandoned and that the fleet and army are expected to take off this garrison in their way to the W. Indies But this I give little credit to, for two reasons, I think New York very essential to the safety of their West India Islands, and that it is too early in the season on account of the hurricane months.
                  In your Excellency’s letter of the 18th of March you direct me to make preparations, upon the first appearance of an evacuation, for the march of the army to the northward, and that the force which is to be left in this country will be matter of future discussion.  At the time those orders were written there was a probability of getting out of this Country before the hot season, and that the army might arrive in time to join in any of the operations to the northward before the close of the Campaign.  But now the hot weather is preying upon us and the distance is so great that it will be impossible to join you before winter.  Besides these difficulties we have a numerous sick and they must increase on the march.  Nevertheless the moment the enemy leave the place I shall put the army in motion to the northward.  And I could wish to know your pleasure as early as possible respecting the force that is to remain in this country.  You are not insensible of it’s weak defenceless state, the distress and ravages they have felt, and how remote they lay from support.  From all which you can judge what force to order for their protection.  I propose untill I recieve your further orders to put in motion the Pensylvania, Maryland & Delaware troops the Legion and the 1st and 4th Regiments of light Dragoons, leaving the Virginia and N. Carolina troops with the 3d Regt of light dragoons for your orders.  Such of the Virginia troops as have not marched from that State will be directed to wait further orders.  It is expected the late law of Virginia will raise a good body of men.  I wish their numbers may equal the expectations of the Legislature.
                  N. Carolina have also made a draft for calling into service about 12 or 1400 to serve 18 Months to rendezvous the first instant.  Perhaps they may get 800 or 1000 into the field.  S. Carolina are offering thirty Guineas bounty, but have enlisted but few men, perhaps sixty or eighty.
                  Georgia has enlisted about 150 or 200 men, the worst composition for soldiers, being non-jurors and disaffected.
                  The N. Carolina troops are ordered to the southward immediately and I suppose will be on their march in a few days.  I do not propose to countermand the march of these troops, but they will be but little better than Militia for some time to come.
                  Thus have I given your Excellency a short State of the condition and force of this country, what part I propose to march, and what to leave for the protection and defence of S. Carolina and Georgia.  Besides the necessity of guarding against sudden invasions, the disaffected in the Country require some controul, and as many of the refugees are going to E. Florida from whence they can make excursions into Georgia; that State will be left in a deplorable condition as it is already nearly depopulated, if they cannot have full protection from the Savages and the refugees and have some little respite to settle their affairs and strengthen themselves.  I beg leave to recommend them to your Excellency’s attention not doubting but that you will afford them every thing which the general plan of service will admit.
                  After putting the troops in motion under the command of General Wayne, I shall wait in Charles town to recieve your further orders respecting the troops after which I shall follow the army as soon as possible.
                  Inclosed I send your Excellency the returns of this Army.
                  We have been greatly distressed on account of provisions, our supplies are now better, and we have procured some rum.  I expect Genl Wayne with the troops from Georgia to join us in a day or two.
                  I am in hopes the southern States will emerge from that state of confusion in which they have been for a long time, and that order and oeconomy will prevail.  I think at least the continental matters respecting the military will be upon as prudent a plan as the nature of the service will admit.  To effect reformations is a difficult business, nor is it very pleasing to the Army or the people, but it is essential to the public welfare.
                  
                     
                        Nathl Greene
                     
                     
                  
               